The exact question presented by this record was before the Supreme Court recently in the case of Tally v. Texas Employers' Insurance Ass'n, 48 S.W.2d 988. The only question decided in that case was that an award of the Industrial Accident Board, requiring an operation for hernia, was not final as respects the jurisdiction of the court to set same aside. The award there considered was, in all essential respects, the same as that in the instant case. The opinion was by the Commission of Appeals, but the holding was necessarily approved by the Supreme Court, which entered its judgment reversing the judgments of the trial court and the Court of Civil Appeals and dismissing the cause. It could not have entered that judgment without agreeing with the conclusion of the Commission that the award of the Industrial Accident Board was not final as respects jurisdiction of the court. I believe that this court is bound by that decision, and this irrespective of whether we give mental assent to the holding in that case. Thus believing, I respectfully enter my dissent.